DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed July 29, 2022.
Claims 7, 11, 12, and 17 have been cancelled. 
Claims 1, 13, and 18 have been amended.
Claims 1-6, 8-10, 13-16, and 18-25 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed July 29, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL “Automated Computerized Identification of Assets” was not provided for Examiner to consider. The USPAT and USPGPUB references have been considered but the NPL has not been considered until proper submissions are provided by Applicant.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-10, 13-16, and 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
The independent claims (1, 13, and 18) are directed towards receiving input regarding an event, determining a digital asset affected by the event, calculating a nexus score, associating the asset and potential new owners, evaluating a value of the asset relative to the potential new owners, determining a recommendation of distribution. The independent claims are merely describing a transactional nature for a digital asset (described in the originally filed specification as photographs, works of art, images, designs, documents, sound recordings, websites/website domains, social media accounts, or an object which exists in digital formal and has associated rights) [2]. The transaction is based around how potential new owners will be distributed the asset. This is a commonplace business transaction to find new customers or potential owners of a piece (art, website, and photograph). Evaluating a value for that asset is merely the price or fee to obtain or otherwise gain access to the asset and a recommendation of distribution leads to a person (such as the current owner) to have the ultimate decision as to how the asset is distributed. The system is merely describing an abstract idea of a commercial interaction (under the grouping of certain method of organizing human activity). The additional elements will be considered under practical application and significantly more, as discussed below.
Step 2(a)(II) considers the additional elements of the abstract idea in terms of being transformed into a practical application. The additional elements of the independent claims are “web crawler” “nexus score”, “encrypted repository”, “receiving allocation rules with classification criteria to be applied to the assets” (claim 13), “applying allocation rules and classification criteria to the digital assets received to generate a metadata tiered classification model of the digital assets” (claim 13), and at least one computer comprising at least one processor, one or more memories, one or more computer readable storage media, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer to perform a method. In terms of the score, including the elements within claim 13 regarding the weights and model of direct and nonobvious relationships, are described in the originally filed specification [61-67]. The description and claim language merely describe a generic scoring element used to analyze the relationships of entities in relation to the asset. This is merely providing a system that receives data, generically analyzes, and displays based on the generic analysis. With respect to the classification model elements and allocation rules are described in originally filed specification [50-55]. Based on the considered passages, the allocation and classification are merely describing elements of generic analysis in terms of different analysis rules for how the abstract idea is implemented in terms of the transactional nature of the asset. The rules are commonplace tenants of transactions in terms of who is able to get the asset or access rules in terms of legal transactions regarding inheritance and other interactions with the asset. Further additional elements include computer elements of web crawlers, storage, memory, processors, and an encrypted repository. The computer elements are described in paragraphs [34-40]. The considered passages are merely describing the computer elements as being a tool to implement the abstract idea. The computer elements are not technological improvements and are merely implementing the abstract idea. The additional elements of the independent claims do not transform the abstract idea into a practical application as they are merely generic technological elements to implement the abstract idea. Refer to MPEP 2106.05(f).
Step 2(b) considers the additional elements of the abstract idea in terms of being significantly more than the identified abstract idea. The additional elements of the independent claims are “web crawler”, “nexus score”, “encrypted repository”, “receiving allocation rules with classification criteria to be applied to the assets” (claim 13) “applying allocation rules and classification criteria to the digital assets received to generate a metadata tiered classification model of the digital assets” (claim 13), and at least one computer comprising at least one processor, one or more memories, one or more computer readable storage media, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer to perform a method. In terms of the score, including the elements within claim 13 regarding the weights and model of direct and nonobvious relationships, are described in the originally filed specification [61-67]. The additional elements were considered above and found to be generic technological elements merely implementing the abstract idea. There are no further additional elements to consider. As such, the additional elements of the independent claims are not significantly more than the identified abstract idea as they are merely generic technological elements to implement the abstract idea. Refer to MPEP 2106.05(f).
Dependent claims 2-5, 8, 10, 16, 19, 20-22 and 24 do not describe further additional elements beyond those identified in the independent claims and are directed towards further aspects of the abstract idea. The dependent claims are merely describing what the recommendation includes (deletion, single owner to multiple owners, to whom the asset can potentially be sent, and a report comprising the nexus score) [Claims 2, 3, 5, 10, 16, 19, 20, and 22], ranking based on the score (a form of generic scoring analysis) [claims 4 and 21], and determining whether the event affects a single or group of owners (as described in the originally filed specification can be interpreted as user input [68-70]) [claims 8 and 24]. The above dependent claims are merely describing the different recommendation aspects, determining who is affected, and how the results are provided to the user (ranked). These elements are not additional limitations as they are merely describing aspects of the considered model as described in the independent claim and they further describe the abstract idea in terms of the transactional nature of the claimed invention.
Dependent claims 6, 9, 23, and 25 are directed towards additional elements but are not transformative into a practical application or significantly more than the identified abstract idea. The limitations are directed towards building a model based on the direct and nonobvious relationships and determining additional weights [6, 14, and 23] and describing that the value of the asset is calculated based on reference schedules, asset classification and associated metadata, and nexus score [9, 15, and 25]. The aspects directed towards the additional weights and building a model are described in the independent claim additional elements analysis. The building of a model regarding the direct and nonobvious are merely describing a generic analysis technique with regards to a general model for determining the score/affinity. The aspects are merely implementing generic technological and analysis techniques to implement the abstract idea. The valuation is described in the originally filed specification [55-56] as a generic reference/appraisal and metadata input by the user. The valuation of the asset is merely describing generic analysis techniques in terms of the transactional nature of the abstract idea. The elements described above are merely generic technological elements implementing the abstract idea. Therefore, the dependent claims are not significantly more than the identified abstract idea or transformative into a practical application. 
The claimed invention is describing an abstract idea that is not transformed into a practical application or significantly more than the identified abstract idea, therefore, claims 1-6, 8-10, 13-16, and 18-25 are rejected under 35 USC 101 for being directed towards nonstatutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 10, 13, 16, 18, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al [2018/0285996], hereafter Ma, in view of Barney [2011/0289096].
Regarding claim 1, Ma discloses a method of determining a recommendation for allocation of a digital asset comprising 2an object which exists in a digital format and is associated with a right to use, based on an 3event which impacts the right to use the digital asset by an owner of the digital asset 4comprising:  
5 6determining at least one digital asset affected by the event; 7calculating a nexus score representing a relative affinity of a nexus between the digital 8asset and identified individuals and entities other than the owner of the digital asset (Paragraphs [88-100 and 135-147]; Ma discloses that the system can have an input (search terms) for an idea declaration/IP (digital asset) and having a trust level (interpreted nexus score) based on the access rules and confidentiality between the requesting user, entity, and asset (declarations/IP). The affinity is based on the level of access/detail that a user can be granted based on the trust score and confidentiality agreement.);  
9associating the digital asset and potential new owners of the digital asset, based, at least in part, on the nexus score (Paragraphs [135-140]; Ma discloses that the system, upon successful transfer, has the declarations/IP transferred to the requesting user within a blockchain/distributed ledger (interpreted as associating the asset with requesting users). The association with the IP is based on the other user’s (interpreted as new owner) trust within the system, which also describes that the trust can be increased using elements of confidentiality agreements and other trust level access aspects.);  
10evaluating a value associated with the digital asset relative to the potential new 11owners (Paragraphs [135-143]; Ma discloses that the search results for the IP/declarations can have a value (token/fee) based on access and requesting user’s reputation.); and  
12determining a recommendation of distribution of the digital assets to the potential new 13owners (Paragraphs [135-147]; Ma discloses that the system, upon successful transfer, has the declarations/IP transferred to the requesting user within a blockchain/distributed ledger (interpreted as associating/distributing the asset with requesting users). The interpretation of the recommendation of distribution is based on the system using the trust scores to ascertain user access levels based on a level set by the user. The IP system determines what documents the searching user/potential licensee has based on reputation and trust (including additional factors or signing an NDA). The interpretation is based on originally filed specification [57] that describes the recommendation as “to whom a digital asset or a copy should be sent, to whom ownership is to be30 transferred (including any necessary access or login information), a ranking of the individuals or entities to receive the digital assets, or if the digital asset was deleted” [emphasis added].).  
Ma discloses the above-enclosed limitations regarding a digital asset scoring system that provides ownership transfers and receiving inputs based on search and other information, however, Ma does not specifically disclose that the information is received through web crawlers. Barney teaches a similar asset rating and search system that includes a web crawler. 
Barney teaches detecting an event, wherein the detecting is based on data from a web crawler; receiving input regarding the event (Paragraphs [161-165]; Barney teaches a similar patent rating system that provides web crawlers for a user to receive information regarding intellectual property such as patent notices or other relevant information. The combination is that Ma discloses user search terms related to IP and other assets and Barney provides a web crawler for related information in terms of patents and other commercial products based on search terms.);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the intellectual property search and scoring system of Ma the ability to have a web crawler provide information regarding patents and other information using a web crawler as taught by Barney since the claimed invention is a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the web crawler provides relevant intellectual property information to provide better updated patent information and commercial product innovation.
Regarding claim 3, the combination teaches the above-enclosed limitations; 
Ma further discloses1RegardR wherein the recommendation includes distribution of a single 2asset to multiple new owners (Paragraphs [145-147]; Ma discloses that the system is used for an IP creator to distribute to trusted buyers (interpreted as multiple new owners).).  
Regarding claim 4, the combination teaches the above-enclosed limitations; 
Ma further discloses 1RegRwherein the multiple new owners are ranked based on the nexus 2score (Paragraphs [135-147 and 171-175]; Ma discloses that the system has a reputation metric (interpreted as nexus score) that ranks the potential collaborators/buyers. The rank includes a direct rank of requesting users as well as a rank regarding the rank of reputation with respect to the trust for access rules.).  
Regarding claim 5, the combination teaches the above-enclosed limitations; 
Ma further discloses1ReRfr wherein the recommendation includes to whom the digital asset 2can potentially be sent (Paragraphs [88-104 and 135-147]; Ma discloses that the system generates the trust profile and then the requesting user can increase their trust through suggested actions to the IP owner to be sent the IP/declaration. Ma also discloses a threshold element (interpreted as potentially be sent to) that can be used for whom the asset can be sent.).   
Regarding claim 8, the combination teaches the above-enclosed limitations; 
Ma further discloses 1Refurther comprising determining whether the event affects a 2single owner or a group of owners (Paragraphs [124-135 and 145-158]; Ma discloses that the system (within the aspects of the access and IP smart contract) determine the users involved in the transaction be it regarding payments, license fees, or trust access.).  
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Ma further discloses1Regar wherein after determining the recommendation of distribution 2of the digital assets to the potential new owners, further comprising generating a report 3comprising the nexus score (Paragraphs [145-147]; Ma discloses that the system can have the requesting user (searcher) contact the IP owner and the owner receive a report consisting of the status (reputation interpreted as nexus score) regarding the access to the results/declarations.).   
Regarding claim 13, Ma discloses1Re method of receiving and classifying digital assets of an owner comprising:  
56determining at least one digital asset affected by the event; 2receiving digital assets with associated metadata from the owner of the digital asset; 3receiving allocation rules with classification criteria to be applied to the digital assets 4received; 5applying allocation rules and classification criteria to the digital assets received to 6generate a metadata tiered classification model of the digital assets (Paragraphs [72-85 and 135-143]; Ma discloses that the IP system has an IP blockchain ledger that has access rules and classification metadata (interpreted through the keyword tags) that allows the system to model a discovery and automate IP protection. The interpretation is based on the originally filed specification [27] that describes the metadata as owner entered information for the allocation and other elements.);  
7calculating a nexus score for each digital asset representing a relative affinity of a 8nexus between identified individuals and entities other than the owner of the digital 9asset to the digital asset (Paragraphs [88-100 and 135-147]; Ma discloses that the system can have an input (search terms) for an idea declaration/IP (digital asset) and having a trust level (interpreted nexus score) based on the access rules and confidentiality between the requesting user, entity, and asset (declarations/IP). The affinity is based on the level of access/detail that a user can be granted based on the trust score and confidentiality agreement.);  
10determining a value of the digital asset to each of the identified individuals and/or 11entities based, at least in part, on the nexus score (Paragraphs [135-143]; Ma discloses that the search results for the IP/declarations can have a value (token/fee) based on access and requesting user’s reputation. This is further shown with the IP sharing is based on the other user’s (interpreted as new owner) trust within the system, which also describes that the trust can be increased using elements of confidentiality agreements and other trust level access aspects (interpreted as based on nexus score). This can be seen in Table 1 and paragraphs [143-146 in terms of the fee (value) for the user’s reputation and trust within the system.); and  
12determining a recommendation for distribution of the digital assets to the identified 13individuals and/or entities (Paragraphs [135-140]; Ma discloses that the system, upon successful transfer, has the declarations/IP transferred to the requesting user within a blockchain/distributed ledger (interpreted as associating/distributing the asset with requesting users). system using the trust scores to ascertain user access levels based on a level set by the user. The IP system determines what documents the searching user/potential licensee has based on reputation and trust (including additional factors or signing an NDA). The interpretation is based on originally filed specification [57] that describes the recommendation as “to whom a digital asset or a copy should be sent, to whom ownership is to be30 transferred (including any necessary access or login information), a ranking of the individuals or entities to receive the digital assets, or if the digital asset was deleted” [emphasis added].).   
Ma discloses the above-enclosed limitations regarding a digital asset scoring system that provides ownership transfers and receiving inputs based on search and other information, however, Ma does not specifically disclose that the information is received through web crawlers. Barney teaches a similar asset rating and search system that includes a web crawler. 
Barney teaches detecting an event, wherein the detecting is based on data from a web crawler; receiving input regarding the event (Paragraphs [161-165]; Barney teaches a similar patent rating system that provides web crawlers for a user to receive information regarding intellectual property such as patent notices or other relevant information. The combination is that Ma discloses user search terms related to IP and other assets and Barney provides a web crawler for related information in terms of patents and other commercial products based on search terms.);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the intellectual property search and scoring system of Ma the ability to have a web crawler provide information regarding patents and other information using a web crawler as taught by Barney since the claimed invention is a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the web crawler provides relevant intellectual property information to provide better updated patent information and commercial product innovation.
Regarding claim 16, the combination teaches the above-enclosed limitations; 
Ma further discloses wherein after determining the recommendation of distribution 2of the digital assets to the potential new owners, further comprising generating a report 3comprising the nexus score (Paragraphs [145-147]; Ma discloses that the system can have the requesting user (searcher) contact the IP owner and the owner receive a report consisting of the status (reputation interpreted as nexus score) regarding the access to the results/declarations.).  1
Regarding claim 18, Ma discloses a1Regar computer program product of a disposition system for determining a 2recommendation for allocation of a digital asset comprising an object which exists in a 3digital format and is associated with a right to use, based on an event which impacts the 4right to use the digital asset by an owner of the digital asset, the disposition system 5comprising: 
at least one computer comprising at least one processor, one or more 6memories, one or more computer readable storage media, the computer program product comprising a computer readable storage medium having program instructions embodied P201802844US0127 of 30 {00832517.DOCX 2}therewith, the program instructions executable by the computer to perform a method comprising (Fig 1 and paragraphs [55-62]; Ma discloses the system elements including storage, processor, and computer elements to implement the IP system.):  
11determining, by the computer, at least one digital asset affected by the event;  12calculating, by the computer, a nexus score representing a relative affinity of a nexus 13between the digital asset and identified individuals and entities other than the owner 14of the digital asset (Paragraphs [88-100 and 135-147]; Ma discloses that the system can have an input (search terms) for an idea declaration/IP (digital asset) and having a trust level (interpreted nexus score) based on the access rules and confidentiality between the requesting user, entity, and asset (declarations/IP). The affinity is based on the level of access/detail that a user can be granted based on the trust score and confidentiality agreement.);  
15 associating the digital asset and potential new owners of the digital asset, based, at least in part, on the nexus score (Paragraphs [135-140]; Ma discloses that the system, upon successful transfer, has the declarations/IP transferred to the requesting user within a blockchain/distributed ledger (interpreted as associating the asset with requesting users). The association with the IP is based on the other user’s (interpreted as potential new owner) trust within the system, which also describes that the trust can be increased using elements of confidentiality agreements and other trust level access aspects (interpreted as based on the nexus score).);  
17evaluating, by the computer, a value associated with the digital asset relative to the 18potential new owners (Paragraphs [135-143]; Ma discloses that the search results for the IP/declarations can have a value (token/fee) based on access and requesting user’s reputation.); and  
19determining, by the computer, a recommendation of distribution of the digital assets 20to the potential new owners (Paragraphs [135-140]; Ma discloses that the system, upon successful transfer, has the declarations/IP transferred to the requesting user within a blockchain/distributed ledger (interpreted as associating/distributing the asset with requesting users). system using the trust scores to ascertain user access levels based on a level set by the user. The IP system determines what documents the searching user/potential licensee has based on reputation and trust (including additional factors or signing an NDA). The interpretation is based on originally filed specification [57] that describes the recommendation as “to whom a digital asset or a copy should be sent, to whom ownership is to be30 transferred (including any necessary access or login information), a ranking of the individuals or entities to receive the digital assets, or if the digital asset was deleted” [emphasis added].).  
Ma discloses the above-enclosed limitations regarding a digital asset scoring system that provides ownership transfers and receiving inputs based on search and other information, however, Ma does not specifically disclose that the information is received through web crawlers. Barney teaches a similar asset rating and search system that includes a web crawler. 
Barney teaches detecting an event, wherein the detecting is based on data from a web crawler; 10receiving, by the computer, input regarding the event (Paragraphs [161-165]; Barney teaches a similar patent rating system that provides web crawlers for a user to receive information regarding intellectual property such as patent notices or other relevant information. The combination is that Ma discloses user search terms related to IP and other assets and Barney provides a web crawler for related information in terms of patents and other commercial products based on search terms.);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the intellectual property search and scoring system of Ma the ability to have a web crawler provide information regarding patents and other information using a web crawler as taught by Barney since the claimed invention is a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the web crawler provides relevant intellectual property information to provide better updated patent information and commercial product innovation.
Regarding claim 20, the combination teaches the above-enclosed limitations; 
Ma further discloses1RegardR wherein the recommendation includes distribution of a single 2asset to multiple new owners (Paragraphs [145-147]; Ma discloses that the system is used for an IP creator to distribute to trusted buyers (interpreted as multiple new owners).).  
Regarding claim 21, the combination teaches the above-enclosed limitations; 
Ma further discloses 1RegRwherein the multiple new owners are ranked based on the nexus 2score (Paragraphs [135-147 and 171-175]; Ma discloses that the system has a reputation metric (interpreted as nexus score) that ranks the potential collaborators/buyers. The rank includes a direct rank of requesting users as well as a rank regarding the rank of reputation with respect to the trust for access rules.).  
1 Regarding claim 22, the combination teaches the above-enclosed limitations; 
Ma further discloses1ReRfr wherein the recommendation includes to whom the digital asset 2can potentially be sent (Paragraphs [88-104 and 135-147]; Ma discloses that the system generates the trust profile and then the requesting user can increase their trust through suggested actions to the IP owner to be sent the IP/declaration. Ma also discloses a threshold element (interpreted as potentially be sent to) that can be used for whom the asset can be sent.).   
Regarding claim 24, the combination teaches the above-enclosed limitations; 
Ma further discloses 1Refurther comprising determining whether the event affects a 2single owner or a group of owners (Paragraphs [124-135 and 145-158]; Ma discloses that the system (within the aspects of the access and IP smart contract) determine the users involved in the transaction be it regarding payments, license fees, or trust access.).  
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al [2018/0285996], hereafter Ma, in view of Barney et al [2011/0289096], further in view of Shin [2014/0358784].
Regarding claim 2, the combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the recommendation includes deletion of the asset;
 	Shin teaches1Regar wherein the recommendation includes deletion of the digital 2asset (Paragraphs [98-102 and 132 -144]; Shin teaches a similar IP content system that provides the IP (copyright) owner with a recommendation element that includes a derivative work recommendation (similar to the collaboration aspects of Ma for idea declaration) and Shin teaches that the system has a delete aspect for the derivative. The combination is based on the IP (copyright) system that allows authorized users to provide derivative work and unauthorized users can be recommended for deleting the derivative. Ma discloses a similar aspect of collaboration and authorized searchers to have access and ownership of IP based on trust scores and thus the unauthorized users would be recommended (upon a low trust) to have the IP/declaration deleted to ensure the IP is protected and the owner has peace of mind.).
	Ma discloses an IP system that allows users and IP owners to collaborate and share content based on a reputation/trust of the requesting user and also has aspects of access rules based on those trust/reputation of the user. Shin teaches that a similar IP system allows the asset/derivative (similar to the collaboration and sharing of Ma) to be deleted upon unauthorized access to the IP.	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the IP protection and trust aspect that allows users to search and be provided IP assets of Ma the ability for unauthorized users to have the asset deleted as taught by Shin since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the deletion allows for a better protection against unauthorized users ensuring a more protected IP asset.  
	Therefore, from this teaching of Shin, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the IP protection and trust aspect that allows users to search and be provided IP assets of Ma the ability for unauthorized users to have the asset deleted as taught by Shin for the purposes of the deletion allows for a better protection against unauthorized users ensuring a more protected IP asset.
Regarding claim 19, the combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the recommendation includes deletion of the asset;
 	Shin teaches1Regar wherein the recommendation includes deletion of the digital 2asset (Paragraphs [98-102 and 132 -144]; Shin teaches a similar IP content system that provides the IP (copyright) owner with a recommendation element that includes a derivative work recommendation (similar to the collaboration aspects of Ma for idea declaration) and Shin teaches that the system has a delete aspect for the derivative. The combination is based on the IP (copyright) system that allows authorized users to provide derivative work and unauthorized users can be recommended for deleting the derivative. Ma discloses a similar aspect of collaboration and authorized searchers to have access and ownership of IP based on trust scores and thus the unauthorized users would be recommended (upon a low trust) to have the IP/declaration deleted to ensure the IP is protected and the owner has peace of mind.).
	Ma discloses an IP system that allows users and IP owners to collaborate and share content based on a reputation/trust of the requesting user and also has aspects of access rules based on those trust/reputation of the user. Shin teaches that a similar IP system allows the asset/derivative (similar to the collaboration and sharing of Ma) to be deleted upon unauthorized access to the IP.	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the IP protection and trust aspect that allows users to search and be provided IP assets of Ma the ability for unauthorized users to have the asset deleted as taught by Shin since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the deletion allows for a better protection against unauthorized users ensuring a more protected IP asset.  
	Therefore, from this teaching of Shin, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the IP protection and trust aspect that allows users to search and be provided IP assets of Ma the ability for unauthorized users to have the asset deleted as taught by Shin for the purposes of the deletion allows for a better protection against unauthorized users ensuring a more protected IP asset.
Claims 6, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al [2018/0285996], hereafter Ma, in view of Barney [2011/0289096], further in view of Gary Anthes “The Search Is On” (2002), hereafter Anthes.
Regarding claim 6, the combination teaches the above-enclosed limitations;
 	Ma further discloses wherein calculated the nexus score comprises:  P201802844US0124 of 30 {00832517.DOCX 2}
determining direct relationships of identified potential new owners designated by the owner and associated with the digital asset (Paragraphs [83-105]; Ma discloses that the system can provide a trust score to identify relationships between entities and users regarding an IP or idea declaration collaboration (digital asset). The building model is based on the trust score and adaptive weighting elements. 
The direct relationships are interpreted through the smart contract and modeling to ensure the trust objects and smart contract are properly executed. The direct relationships being the governance of the idea contribution based on the working relations with regards to the digital asset [147-162]. Further, the system uses the trust scores and reputation to determine direct relationships with idea collaborators that would fall under “participated in the creation”, as described in the originally filed specification, and would impact the licensing share (further based on the reputation score) [83-87]. This interpretation is based on originally filed specification [60] that states, “A direct relationship is10 defined as an individual, groups of individual, entity or group of entities which participated in creation of, is a part of the digital asset (i.e. appears in an image), attended an event where the digital asset was created (e.g. working session where digital asset was created) editing of, contribution of or monetary purchase of a digital asset” [emphasis added].);
4determining nonobvious relationships associated with the digital asset (Paragraphs [83-87 and 147-162]; The nonobvious relationship is based on the model further being based on the trust of both verified claims and indeterminate trust assertions to be used for the weighted trust object model. This model is used within the trust/reputation score for determining what access and documents the potential searcher/licensee has access to and has adaptive weighting to better optimize the model to ensure bias of the user is mitigated [Ma 84-108]. Examiner notes that the machine learning model with learning elements, specifically within the fraud detection pattern recognition aspect [Ma 120 and 163-167], that uses data crawlers is within the interpretation of the nonobvious model as described in originally filed specification [61]); 
5building a model of the direct relationships and the nonobvious relationships 6associated with the digital asset (Paragraphs [83-105 and 171-174]; Ma discloses that the system can provide a trust score to identify relationships between entities and users regarding an IP or idea declaration collaboration (digital asset). The reputation building model is based on the trust score that includes both reputation for determining collaborative partners for idea declarations and ensures that the transaction to determining potential vendors/licensees that uses Merkle graphs and machine learning to provide IP owners with potential licensee and collaborators.); 
7assigning a score to the direct relationships and the nonobvious relationships of the 8model representative of the relative affinity of a nexus between identified individuals 9and entities other than the owner of the digital asset to the digital asset; 10determining whether additional weight has been assigned to an identified identify or 11entity relative to the digital asset; and 12altering the score for each additional weight assigned (Paragraphs [135-147]; Ma discloses that the trust scoring aspect aspects where the requesting user can provide a signed NDA or pay a fee/token to access greater information within the search results, but also allows for the IP owner to ascertain trust elements that include the additional weights (signing of the NDA/paying the fee) that would upgrade their access Further, the system can provide the requesting user requested information to improve their reputation/trust score to have greater access which would also fall within “additional weight” and alters the score as, upon successful completion of the additional information, greater access would be achieved.).
Ma discloses an IP system that uses machine learning and Merkle graphs to determine a trust/reputation score, however, Ma does not specifically state that the reputation and trust algorithm is for specific nonobvious relationships;
Anthes teaches that a technique using NORA is used to find relationships that involve different people and transactions. The transaction (within the combination) would be the trust and reputation of the requesting user and the IP owner to ensure that the requesting user is not unauthorized or attempting to circumvent laws to use the patent/IP information beyond what the owner prefers. This is based on the nonobvious relations finding connections between terrorist and criminals which would be combined within Ma’s reputation/trust algorithm to ensure that the requesting user is not affiliated with infringers (criminals) or other unauthorized users (sending IP information to a terrorist that could be illegal to send based on current national commerce laws). The combination is based on the originally filed specification [61] that describes the nonobvious relationships model aspect as, “The nexus engine 69 then determines nonobvious relationships associated with15 the digital assets based on data mining, for example via the data crawler 70 using nonobvious relationship awareness (NORA) and the metadata associated with the digital assets to build a model of identities and relationships of the identities associated with individuals and/or entities in real time (step 304)” [emphasis added]. It would be obvious to combine as NORA is a data mining approach that would be substituted within Ma’s system to ensure a richer and more relevant reputation/trust score is modeled to provide a more complete metric of a requesting user preventing fraudulent or potential infringers from accessing IP (be it a competitor, infringer, or other aspect that the IP owner does not want access to the documents).).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the IP trust/reputation modeling system of Ma the ability to have the model based on nonobvious relationships through NORA as taught by Anthes since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as NORA provides the nonobvious relations regarding connections between terrorist and criminals which would ensure that the requesting user is not affiliated with infringers (criminals) or other unauthorized users (sending IP information to a terrorist that could be illegal to send based on current national commerce laws).
Therefore, from this teaching of Anthes, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the IP trust/reputation modeling system of Ma the ability to have the model based on nonobvious relationships through NORA as taught by Anthes for the purposes of NORA provides the nonobvious relations regarding connections between terrorist and criminals which would ensure that the requesting user is not affiliated with infringers (criminals) or other unauthorized users (sending IP information to a terrorist that could be illegal to send based on current national commerce laws).
Regarding claim 14, the combination teaches the above-enclosed limitations; 
Ma further discloses wherein calculating the nexus score comprises P201802844US0126 of 30 {00832517.DOCX 2}determining direct relationships of identified potential new owners designated by the owner and associated with the digital asset (Paragraphs [83-105]; Ma discloses that the system can provide a trust score to identify relationships between entities and users regarding an IP or idea declaration collaboration (digital asset). The building model is based on the trust score and adaptive weighting elements. 
The direct relationships are interpreted through the smart contract and modeling to ensure the trust objects and smart contract are properly executed. The direct relationships being the governance of the idea contribution based on the working relations with regards to the digital asset [147-162]. Further, the system uses the trust scores and reputation to determine direct relationships with idea collaborators that would fall under “participated in the creation”, as described in the originally filed specification, and would impact the licensing share (further based on the reputation score) [83-87]. This interpretation is based on originally filed specification [60] that states, “A direct relationship is10 defined as an individual, groups of individual, entity or group of entities which participated in creation of, is a part of the digital asset (i.e. appears in an image), attended an event where the digital asset was created (e.g. working session where digital asset was created) editing of, contribution of or monetary purchase of a digital asset” [emphasis added].); 
4determining nonobvious relationships associated with the digital asset (Paragraphs [83-87 and 147-162]; The nonobvious relationship is based on the model further being based on the trust of both verified claims and indeterminate trust assertions to be used for the weighted trust object model. This model is used within the trust/reputation score for determining what access and documents the potential searcher/licensee has access to and has adaptive weighting to better optimize the model to ensure bias of the user is mitigated [Ma 84-108]. Examiner notes that the machine learning model with learning elements, specifically within the fraud detection pattern recognition aspect [Ma 120 and 163-167], that uses data crawlers is within the interpretation of the nonobvious model as described in originally filed specification [61].);  
5building a model of the direct relationships and the nonobvious relationships 6associated with the digital asset (Paragraphs [83-105 and 171-174]; Ma discloses that the system can provide a trust score to identify relationships between entities and users regarding an IP or idea declaration collaboration (digital asset). The reputation building model is based on the trust score that includes both reputation for determining collaborative partners for idea declarations and ensures that the transaction to determining potential vendors/licensees that uses Merkle graphs and machine learning to provide IP owners with potential licensee and collaborators.);  
7assigning a score to the direct relationships and the nonobvious relationships of the 8model representative of the relative affinity of a nexus between identified individuals 9and entities other than the owner of the digital asset to the digital asset; 10determining whether additional weight has been assigned to an identified identify or 11entity relative to the digital asset; and  12altering the score for each additional weight assigned (Paragraphs [135-147]; Ma discloses that the trust scoring aspect aspects where the requesting user can provide a signed NDA or pay a fee/token to access greater information within the search results, but also allows for the IP owner to ascertain trust elements that include the additional weights (signing of the NDA/paying the fee) that would upgrade their access Further, the system can provide the requesting user requested information to improve their reputation/trust score to have greater access which would also fall within “additional weight” and alters the score as, upon successful completion of the additional information, greater access would be achieved.).
Ma discloses an IP system that uses machine learning and Merkle graphs to determine a trust/reputation score, however, Ma does not specifically state that the reputation and trust algorithm is for specific nonobvious relationships;
Anthes teaches that a technique using NORA is used to find relationships that involve different people and transactions. The transaction (within the combination) would be the trust and reputation of the requesting user and the IP owner to ensure that the requesting user is not unauthorized or attempting to circumvent laws to use the patent/IP information beyond what the owner prefers. This is based on the nonobvious relations finding connections between terrorist and criminals which would be combined within Ma’s reputation/trust algorithm to ensure that the requesting user is not affiliated with infringers (criminals) or other unauthorized users (sending IP information to a terrorist that could be illegal to send based on current national commerce laws). The combination is based on the originally filed specification [61] that describes the nonobvious relationships model aspect as, “The nexus engine 69 then determines nonobvious relationships associated with15 the digital assets based on data mining, for example via the data crawler 70 using nonobvious relationship awareness (NORA) and the metadata associated with the digital assets to build a model of identities and relationships of the identities associated with individuals and/or entities in real time (step 304)” [emphasis added]. It would be obvious to combine as NORA is a data mining approach that would be substituted within Ma’s system to ensure a richer and more relevant reputation/trust score is modeled to provide a more complete metric of a requesting user preventing fraudulent or potential infringers from accessing IP (be it a competitor, infringer, or other aspect that the IP owner does not want access to the documents), specifically regarding the fraud and pattern recognition model [Ma 120 and 163-167].).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the IP trust/reputation modeling system of Ma the ability to have the model based on nonobvious relationships through NORA as taught by Anthes since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as NORA provides the nonobvious relations regarding connections between terrorist and criminals which would ensure that the requesting user is not affiliated with infringers (criminals) or other unauthorized users (sending IP information to a terrorist that could be illegal to send based on current national commerce laws).
Therefore, from this teaching of Anthes, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the IP trust/reputation modeling system of Ma the ability to have the model based on nonobvious relationships through NORA as taught by Anthes for the purposes of NORA provides the nonobvious relations regarding connections between terrorist and criminals which would ensure that the requesting user is not affiliated with infringers (criminals) or other unauthorized users (sending IP information to a terrorist that could be illegal to send based on current national commerce laws).
Regarding claim 23, the combination teaches the above-enclosed limitations;
 	Ma further discloses wherein calculated the nexus score comprises:  P201802844US0124 of 30 {00832517.DOCX 2}
determining direct relationships of identified potential new owners designated by the owner and associated with the digital asset (Paragraphs [83-105]; Ma discloses that the system can provide a trust score to identify relationships between entities and users regarding an IP or idea declaration collaboration (digital asset). The building model is based on the trust score and adaptive weighting elements. 
The direct relationships are interpreted through the smart contract and modeling to ensure the trust objects and smart contract are properly executed. The direct relationships being the governance of the idea contribution based on the working relations with regards to the digital asset [147-162]. Further, the system uses the trust scores and reputation to determine direct relationships with idea collaborators that would fall under “participated in the creation”, as described in the originally filed specification, and would impact the licensing share (further based on the reputation score) [83-87]. This interpretation is based on originally filed specification [60] that states, “A direct relationship is10 defined as an individual, groups of individual, entity or group of entities which participated in creation of, is a part of the digital asset (i.e. appears in an image), attended an event where the digital asset was created (e.g. working session where digital asset was created) editing of, contribution of or monetary purchase of a digital asset” [emphasis added].); 
4determining nonobvious relationships associated with the digital asset (Paragraphs [83-87 and 147-162]; The nonobvious relationship is based on the model further being based on the trust of both verified claims and indeterminate trust assertions to be used for the weighted trust object model. This model is used within the trust/reputation score for determining what access and documents the potential searcher/licensee has access to and has adaptive weighting to better optimize the model to ensure bias of the user is mitigated [Ma 84-108]. Examiner notes that the machine learning model with learning elements, specifically within the fraud detection pattern recognition aspect [Ma 120 and 163-167], that uses data crawlers is within the interpretation of the nonobvious model as described in originally filed specification [61].); 
5building a model of the direct relationships and the nonobvious relationships 6associated with the digital asset (Paragraphs [83-105 and 171-174]; Ma discloses that the system can provide a trust score to identify relationships between entities and users regarding an IP or idea declaration collaboration (digital asset). The reputation building model is based on the trust score that includes both reputation for determining collaborative partners for idea declarations and ensures that the transaction to determining potential vendors/licensees that uses Merkle graphs and machine learning to provide IP owners with potential licensee and collaborators.); 
7assigning a score to the direct relationships and the nonobvious relationships of the 8model representative of the relative affinity of a nexus between identified individuals 9and entities other than the owner of the digital asset to the digital asset; 10determining whether additional weight has been assigned to an identified identify or 11entity relative to the digital asset; and 12altering the score for each additional weight assigned (Paragraphs [135-147]; Ma discloses that the trust scoring aspect aspects where the requesting user can provide a signed NDA or pay a fee/token to access greater information within the search results, but also allows for the IP owner to ascertain trust elements that include the additional weights (signing of the NDA/paying the fee) that would upgrade their access Further, the system can provide the requesting user requested information to improve their reputation/trust score to have greater access which would also fall within “additional weight” and alters the score as, upon successful completion of the additional information, greater access would be achieved.).
Ma discloses an IP system that uses machine learning and Merkle graphs to determine a trust/reputation score for direct and nonobvious relationships, however, Ma does not specifically state that the reputation and trust algorithm is specifically for nonobvious relationships;
Anthes teaches that a technique using NORA is used to find relationships that involve different people and transactions. The transaction (within the combination) would be the trust and reputation of the requesting user and the IP owner to ensure that the requesting user is not unauthorized or attempting to circumvent laws to use the patent/IP information beyond what the owner prefers. This is based on the nonobvious relations finding connections between terrorist and criminals which would be combined within Ma’s reputation/trust algorithm to ensure that the requesting user is not affiliated with infringers (criminals) or other unauthorized users (sending IP information to a terrorist that could be illegal to send based on current national commerce laws). The combination is based on the originally filed specification [61] that describes the nonobvious relationships model aspect as, “The nexus engine 69 then determines nonobvious relationships associated with15 the digital assets based on data mining, for example via the data crawler 70 using nonobvious relationship awareness (NORA) and the metadata associated with the digital assets to build a model of identities and relationships of the identities associated with individuals and/or entities in real time (step 304)” [emphasis added]. It would be obvious to combine as NORA is a data mining approach that would be substituted within Ma’s system to ensure a richer and more relevant reputation/trust score is modeled to provide a more complete metric of a requesting user preventing fraudulent or potential infringers from accessing IP (be it a competitor, infringer, or other aspect that the IP owner does not want access to the documents), specifically regarding the fraud and pattern recognition model [Ma 120 and 163-167].).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the IP trust/reputation modeling system of Ma the ability to have the model based on nonobvious relationships through NORA as taught by Anthes since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as NORA provides the nonobvious relations regarding connections between terrorist and criminals which would ensure that the requesting user is not affiliated with infringers (criminals) or other unauthorized users (sending IP information to a terrorist that could be illegal to send based on current national commerce laws).
Therefore, from this teaching of Anthes, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the IP trust/reputation modeling system of Ma the ability to have the model based on nonobvious relationships through NORA as taught by Anthes for the purposes of NORA provides the nonobvious relations regarding connections between terrorist and criminals which would ensure that the requesting user is not affiliated with infringers (criminals) or other unauthorized users (sending IP information to a terrorist that could be illegal to send based on current national commerce laws).
Claims 9, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al [2018/0285996], hereafter Ma, in view of Barney [2011/0289096], further in view of Germeraad [2014/0379590].
Regarding claim 9, the combination teaches the above-enclosed limitations with regards to a fee associated with the IP asset based on the reputation/trust of the requesting user, however, the combination does not specifically teach that the value of the asset is calculated based on reference schedules and asset classification and metadata; 
Germeraad teaches 1Regawherein the value of the digital asset is calculated based on 2reference schedules, asset classification and associated metadata, and the nexus score of 3the digital asset (Paragraphs [76-90 and 122-126]; Germeraad teaches that a similar IP system provides the IP owner and IP licensee searchers with a valuation for the IP asset using metadata including classifications, comparables, and other information to include in the IP portfolio valuation. 
Germeraad would be in combination with Ma [89-99 and 182-184] that discusses the value of the IP in terms of the access fee that has elements using the reputation/trust score to determine a reduced fee and the combination would allow a more accurate picture of the value of the IP to determine the appropriate level of trust necessary, as well as the value of the license and access fees for the requesting user. Further, Ma discloses [72-85] similar IP metadata within the asset regarding terms and access rules in terms of the reputation/trust metric that would be obvious to combine with the metadata valuation of Germeraad. 
The combination allows for the IP owner to better understand the value and potential licensing to ensure the owner is getting the most financial gain from their IP portfolio.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the IP portfolio and reputation/trust scoring system that allows an owner to charge an access fee based on the metric of Ma the ability to have the value/fee of the IP to be determined by also using metadata and other classification elements as taught by Germeraad since the claimed invention is a combination of old elements and each element would have performed the same function as it did separately and one of ordinary sill in the art would have recognized the results of the combination as predictable as the metadata and classification based valuation allows for the IP owner to better understand the value and potential licensing to ensure the owner is getting the most financial gain from their IP portfolio.
Therefore, from the teaching of Germeraad, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the IP portfolio and reputation/trust scoring system that allows an owner to charge an access fee based on the metric of Ma the ability to have the value/fee of the IP to be determined by also using metadata and other classification elements as taught by Germeraad for the purposes of the metadata and classification based valuation allows for the IP owner to better understand the value and potential licensing to ensure the owner is getting the most financial gain from their IP portfolio.
Regarding claim 15, the combination teaches the above-enclosed limitations with regards to a fee associated with the IP asset based on the reputation/trust of the requesting user, however, the combination does not specifically disclose that the value of the asset is calculated based on reference schedules and asset classification and metadata; 
Germeraad teaches 1Regawherein the value of the digital asset is calculated based on 2reference schedules, asset classification and associated metadata, and the nexus score of 3the digital asset (Paragraphs [76-90 and 122-126]; Germeraad teaches that a similar IP system provides the IP owner and IP licensee searchers with a valuation for the IP asset using metadata including classifications, comparables, and other information to include in the IP portfolio valuation. 
Germeraad would be in combination with Ma [89-99 and 182-184] that discusses the value of the IP in terms of the access fee that has elements using the reputation/trust score to determine a reduced fee and the combination would allow a more accurate picture of the value of the IP to determine the appropriate level of trust necessary, as well as the value of the license and access fees for the requesting user. Further, Ma discloses [72-85] similar IP metadata within the asset regarding terms and access rules in terms of the reputation/trust metric that would be obvious to combine with the metadata valuation of Germeraad. 
The combination allows for the IP owner to better understand the value and potential licensing to ensure the owner is getting the most financial gain from their IP portfolio.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the IP portfolio and reputation/trust scoring system that allows an owner to charge an access fee based on the metric of Ma the ability to have the value/fee of the IP to be determined by also using metadata and other classification elements as taught by Germeraad since the claimed invention is a combination of old elements and each element would have performed the same function as it did separately and one of ordinary sill in the art would have recognized the results of the combination as predictable as the metadata and classification based valuation allows for the IP owner to better understand the value and potential licensing to ensure the owner is getting the most financial gain from their IP portfolio.
Therefore, from the teaching of Germeraad, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the IP portfolio and reputation/trust scoring system that allows an owner to charge an access fee based on the metric of Ma the ability to have the value/fee of the IP to be determined by also using metadata and other classification elements as taught by Germeraad for the purposes of the metadata and classification based valuation allows for the IP owner to better understand the value and potential licensing to ensure the owner is getting the most financial gain from their IP portfolio.
Regarding claim 25, Ma discloses the above-enclosed limitations with regards to a fee associated with the IP asset based on the reputation/trust of the requesting user, however, Ma does not specifically disclose that the value of the asset is calculated based on reference schedules and asset classification and metadata; 
Germeraad teaches 1Regawherein the value of the digital asset is calculated based on 2reference schedules, asset classification and associated metadata, and the nexus score of 3the digital asset (Paragraphs [76-90 and 122-126]; Germeraad teaches that a similar IP system provides the IP owner and IP licensee searchers with a valuation for the IP asset using metadata including classifications, comparables, and other information to include in the IP portfolio valuation. 
Germeraad would be in combination with Ma [89-99 and 182-184] that discusses the value of the IP in terms of the access fee that has elements using the reputation/trust score to determine a reduced fee and the combination would allow a more accurate picture of the value of the IP to determine the appropriate level of trust necessary, as well as the value of the license and access fees for the requesting user. Further, Ma discloses [72-85] similar IP metadata within the asset regarding terms and access rules in terms of the reputation/trust metric that would be obvious to combine with the metadata valuation of Germeraad. 
The combination allows for the IP owner to better understand the value and potential licensing to ensure the owner is getting the most financial gain from their IP portfolio.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the IP portfolio and reputation/trust scoring system that allows an owner to charge an access fee based on the metric of Ma the ability to have the value/fee of the IP to be determined by also using metadata and other classification elements as taught by Germeraad since the claimed invention is a combination of old elements and each element would have performed the same function as it did separately and one of ordinary sill in the art would have recognized the results of the combination as predictable as the metadata and classification based valuation allows for the IP owner to better understand the value and potential licensing to ensure the owner is getting the most financial gain from their IP portfolio.
Therefore, from the teaching of Germeraad, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the IP portfolio and reputation/trust scoring system that allows an owner to charge an access fee based on the metric of Ma the ability to have the value/fee of the IP to be determined by also using metadata and other classification elements as taught by Germeraad for the purposes of the metadata and classification based valuation allows for the IP owner to better understand the value and potential licensing to ensure the owner is getting the most financial gain from their IP portfolio.

Response to Arguments
In response to the arguments filed July 29, 2022 on pages 8-10 regarding the 35 USC 101 rejection, specifically that the claimed invention is directed towards statutory subject matter based on the nexus score. 
Examiner respectfully disagrees. 
The arguments discuss that the amendment directed towards the “web crawler” includes additional subject matter that is significantly more. The web crawler, as amended and described in the originally filed specification [30-31], merely describes a generic web crawler to receive information to implement the abstract idea (transactional interaction with an IP/digital asset). There is no improvement to the technological aspect of the web crawler but merely using the web crawler as generic technology to gather information. Generic technological elements merely to implement the abstract idea is not significantly more and thus the claims are still maintaining the 35 USC 101 rejection. Refer to MPEP 2106.05(f).   
Lacking any further arguments, claims 1-6, 8-10, 13-16, and 18-25 are rejected under 35 USC 101 for being directed towards an abstract idea without significantly more or transformed into a practical application, as rejected above in light of the amended and cancelled claim limitations.
In response to the arguments filed July 20, 2021 on pages 11-13 regarding the 35 USC 102 and 103 prior art rejections, specifically that the claimed invention is not anticipated by the cited prior art of Ma. 
Examiner respectfully disagrees. 
The argument presented on pages 11-12 have been previously responded to in the Non-Final Office Action [April 29, 2022] and has been provided as such. The arguments discuss Ma in terms of the interpretation of the trust score within the rejection for the nexus score. Applicant describes the trust score in terms of the trust within the blockchain security application, however, Examiner relies and interprets Ma specifically in terms of the trust/reputation score between the other user and the IP asset. Special access rights and values are determined based on a user’s trust and reputation within the IP sharing system that allows users to have access to different levels of IP, ideas, and other collaboration efforts. This interpretation is not based on the trust as a term within the elements of a specific blockchain application, but rather the trust and reputation profile to determine access and agreements within the idea sharing system [135-150]. Therefore, trust and reputation within Ma falls within the broadest reasonable interpretation of Nexus score to determine the affinity between a user and an asset (interpreted through the IP, idea, and other collaborative efforts as disclosed within Ma). 
{end of previous argument response from Non-Final April 29, 2022}
The independent claims have been amended to include a web crawler and though the arguments do not discuss the amendment Examiner notes that the 35 USC 102 rejection has been considered in light of the prior art and changed to a 35 USC 103 rejection. Ma does not specifically teach the web crawler and therefore Barney has been brought in combination to teach a similar IP/patent scoring system that specifically provides a web crawler. The combination is that Ma discloses user search terms related to IP and other assets and Barney provides a web crawler for related information in terms of patents and other commercial products based on search terms. As such, the claimed invention is rejected under 35 USC 103 for being taught by the combination of prior art elements.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Ma, and, where appropriate, in view of Barney, further in view of Shin, Anthes “The Search Is On”, and Germeraad. 
Lacking any further arguments, claims 1-6, 8-10, 13-16, and 18-25 are maintaining the 35 USC 103 rejection as being obvious over the prior art, as rejected above in light of the amended and cancelled claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689